Per Curiam.
This suit was brought by Peter Muha, Jr., and his father, to recover compensation for injuries received by the boy (who was six years of age), through being run down by an automobile of the defendants, and for the resulting expense to which the father was put by reason thereof.
When the case was called for trial no one appeared to represent the defendants. The cause was moved, however, and the proof on the part of the plaintiffs showed that the defendants’ car, while traveling down Ackerman avenue, in the borough of Clifton, at a speed of about thirty-five miles an hour, suddenly swung over to the left and struck this boy, who was standing in the gutter; that the ear was traveling so rapidly that it was not brought to a stop until it had gone from one hundred and fifty feet. Upon these proofs the case was submitted to the jury, and that body returned a verdict in favor of the defendants and against the plaintiff Peter Muha, Jr., and a verdict of $121 in favor of the father, Peter Muha, Sr., this being the amount of money which he had been compelled to expend for medical services rendered to the boy.
*275This verdict cannot stand. It is self-contradictory. In one breath the jury declares that the accident to the boy was not the result of any negligence on the part of the defendants, and immediately afterwards it declares, by necessary inference, that the contrary is the fact, for, unless it so found, it was not justified, under the charge of the court, in awarding to the father compensation for the expenses incurred by him as the result of the injuries received by his son.
The rule to show cause will be made absolute.